DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method of production of lignin and hemicellulose.
Group II, claim 9, drawn to a method for producing sugars.
Group III, claim 10, drawn to a hemicellulose.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a hemicellulose, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Van der Heide et al. (EP 2336195 A1, as cited in IDS filed 08/17/2020) hereinafter Van der Heide. 
Van der Heide teaches subjecting lignocellulosic biomass material to an acid treating step at an elevated temperature in the presence of a solvent (Van der Heide, [0016]) (i.e., extraction solution), wherein lignocellulosic biomass material comprises agricultural waste, forest residue, wood chip, straw, chaff, grain, grasses, corn, corn husks, weeds, aquatic plants and hay (Van der Heide, [0014]) (i.e., plant lignocellulosic material);
wherein the solvent comprises at least 40%wt. of formic acid, and at least 50%wt. in total of an organic acid, and wherein the organic acid used in the present invention is preferably selected from the group consisting of formic acid and acetic acid (Van der Heide, [0017]) (i.e., overlaps with the claimed amounts of acetic acid and formic acid);
wherein the acid treating step is carried out at a temperature in the range of 90oC to 120oC (Van der Heide, [0018]) and a time period of three hours (Van der Heide, [0034]);

wherein the two streams formed as a result of the acid treating step can be separated (Van der Heide, [0021]);
wherein the liquid stream comprising hemicellulose and lignin from the acid treating step and the solvent wash stream are preferably subjected to a first separation step to remove the solvent (Van der Heide, [0024]) (i.e., concentrating the liquid fraction), wherein this advantageously may be performed as an evaporation step wherein the solvent is evaporated and a solid concentrate comprising hemicellulose and lignin is retained (Van der Heide, [0025]), wherein the evaporation was done until the solids content of the concentrate reached 69.1% (Van der Heide, [0034]); 
wherein the solid concentrate stream obtained from the first evaporation step (i.e., concentrated liquid fraction) is subjected to a precipitation step wherein the solid concentrate stream is diluted with water and the solid concentrate stream and water are preferably contacted in a solid-to-liquid ratio in the range of from 1:2 to 1:19 (Van der Heide, [0026]) and wherein the evaporation step was performed at a temperature range of 30oC to 80oC to avoid formation of side products (Van der Heide, [0024]) (i.e., the solid concentrate stream is at a temperature between 30oC and 80oC, which encompasses the claimed range of 50oC and 60oC);
wherein the precipitation step results in the formation of two streams: a liquid stream comprising hydrolysed hemicellulose (i.e., medium of said suspension), and precipitated lignin (i.e., particles) (Van der Heide, [0026]), and wherein the two streams 
wherein the liquid stream comprising sugars obtained after the separation step is preferably subjected to a second separation step (Van der Heide, [0029]) (i.e., the medium of said suspension was recovered);
wherein the precipitated lignin from the separation step may be further subjected to a further washing step (Van der Heide, [0030]) (i.e., the particles were recovered). 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Although Van der Heide does not explicitly disclose water in the solvent in the acid treating step, it would be obvious to one of ordinary skill in the art that the solvent would comprise an amount of water in order to use less concentrated acid in the process, including the presently claimed, and thereby arrive at the claimed invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732